Citation Nr: 1600015	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  14-20 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus ("diabetes mellitus"). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Tromble, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California (hereinafter, "Agency of Original Jurisdiction" or "AOJ").

The Veteran has limited his substantive appeal to the issue of entitlement to service connection for diabetes mellitus.  VA Form 9 dated in June 2014; see also Appellant's Brief dated May 18, 2015.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a Veteran may limit his appeal to particular issues if he expresses a clear intent to do so).  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to diabetes mellitus has been raised by the record, but has not yet been adjudicated by the AOJ.  For example, a VA examination report dated February 17, 2014 diagnosed the Veteran with lower extremity diabetic peripheral neuropathy.  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b)(2015).


FINDINGS OF FACT

1.  The Veteran served aboard the USS Tulare (AKA/LKA-112) and unloaded cargo from that ship to the beaches of Vietnam in 1966.

2.  Since October 2009, the Veteran has been diagnosed with type 2 diabetes mellitus, a disease associated with herbicide exposure under VA regulations. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Generally

The Veteran is seeking service connection for diabetes mellitus.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires:  (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established under 38 C.F.R. § 3.303(b) for certain chronic diseases listed in 38 C.F.R. § 3.309, including diabetes mellitus, if the chronic disease is shown in service, and subsequent manifestations of the same chronic disease at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be established with certain chronic diseases on a presumptive basis if the disorder manifests itself to a degree of 10 percent disabling or more within one year from the date of separation from the service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection for Certain Disorders Associated with Herbicide Exposure

A veteran can also be service connected for certain enumerated diseases known to be associated with herbicide exposure, even if that disease does not manifest in service or within a presumptive period after service.  VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 shall be presumed to have been exposed to herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed during such service.  38 C.F.R. § 3.307(a)(6)(iii).  In order to trigger this presumption, the veteran must demonstrate: (1) service in the Republic of Vietnam during the relevant period; (2) a current disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  

"Service in the Republic of Vietnam" includes service on the landmass of Vietnam and service in the waters offshore, if the condition of service involved duty or visitation to the Republic of Vietnam.  38 C.F.R. § 3.307(6)(iii); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008)(upholding VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a veteran's presence at some point on the landmass or the inland waters of Vietnam).  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" navy operated.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.

A document compiled for the VA entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" contains a list of ships that operated primarily or temporarily on Vietnam's inland waterways, ships that docked to the shore or pier in Vietnam, and ships that operated on Vietnam's close coastal waters for extended periods of time with evidence that crew member went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.

Service Connection for Diabetes Mellitus

The Veteran is seeking service connection for diabetes mellitus, a chronic disease known to be associated with herbicide exposure.  38 C.F.R. §§ 3.309(a), 3.309(e).  As will be discussed,  because entitlement to service connection for the Veteran's diabetes mellitus will be granted on a presumptive basis-that is, based on the presumption that the Veteran was exposed to herbicides in Vietnam-the additional theories of service connection are moot and will not be further discussed.  

As an initial matter, the Veteran served in the Republic of Vietnam as demonstrated by his personnel file and additional evidence in the claims file.  Specifically, the Veteran served on the USS Tulare (AKA/LKA-112), a ship listed on the VA's list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" and known to have operated on Vietnam's close coastal waters for extended periods of time with evidence that crew member went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel from 1966 to 1972.  See Deferred Rating Decision dated October 21, 2013; USS Tulare Deck Logs.  Evidence indicates that the Veteran was stationed on the ship during this time period and that his duties included unloading cargo from the ship to the beaches of Vietnam in 1966.  See Statement in Support of Claim dated July 11, 2011and July 11, 2011; Enlisted Performance Record.  Accordingly, the Veteran's service in the Republic of Vietnam is established.

Second, the Veteran has been diagnosed as having diabetes mellitus since October 2009.  See, e.g., Primary Care Note of Dr. Stevens dated October 16, 2009;   Primary Care Notes of Dr. Reiber dated June 24, 2010, August 24, 2010, and January 19, 2011; Primary Care Note of Dr. Singh dated May 11, 2012; Primary Care Note of Dr. Singh dated November 15, 2013.  The Veteran was first diagnosed as diabetic by a VA physician after several fasting glucose readings came back elevated above 126 mg/dL.  See lab reports dated July 9, 2009, July 15, 2009, and October 6, 2009; Primary Care Notes by Dr. Stevens dated July 10, 2009 and October 16, 2009.  Since then, the Veteran's diabetes has been managed by a restricted diet.  See Primary Care Note of Dr. Singh dated November 15, 2013; Statement in Support of Claim dated June 17, 2014.  Therefore a current disability manifesting itself to 10 percent or more has been established.  

Accordingly, because the Veteran was presumptively exposed to herbicides while on active duty service in Vietnam and has now developed diabetes mellitus-a disease known to be associated with herbicide exposure-the Veteran is entitled to service connection for his diabetes.

Duty to Notify and Assist

Under applicable criteria, including the Veterans Claims Assistance Act of 2000 (VCAA), the VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326(a).   Because the Veteran is being awarded service connection for his diabetes mellitus, a full grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


[CONTINUED ON NEXT PAGE]


ORDER

Service connection for type 2 diabetes mellitus is granted, subject the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


